Exhibit 99.2 N e w sR e l e a s e QUICKSILVER GAS SERVICES LP 777 West Rosedale Street Fort Worth, TX76104 Quicksilver Gas Services Announces Offering of 4 Million Common Units FORT WORTH, TEXAS, (December 10, 2009) – Quicksilver Gas Services LP (NYSE: KGS) announced today that it has filed with the Securities and Exchange Commission a preliminary prospectus supplement for an offering of 4 million common units representing limited partner interests.The company also granted the underwriters a 30-day option to purchase up to 600,000 additional common units representing limited partner interests.The company initially expects to use the net proceeds from this offering to repay outstanding borrowings under its revolving credit facility.The company subsequently intends to re-borrow approximately $87.1 million under this facility in order to fund the acquisition of Alliance midstream gathering and treating assets, located in the northern portion of the Fort Worth Basin, from Quicksilver Resources Inc. Wells Fargo Securities, BofA Merrill Lynch, Citi, UBS Investment Bank and Barclays Capital are acting as joint book-running managers, Goldman, Sachs & Co. is acting as senior co-manager and Capital One Southcoast, Comerica Securities, BBVA Securities and Ladenburg Thalmann & Co. Inc. are acting as co-managers.A preliminary prospectus supplement and accompanying base prospectus relating to the offering have been filed with the U.S.
